Exhibit 10.7

2008 Plan – Irish Certificate


Chairman and Chief Executive Officer
(Principal Executive Officer)

 

Stock Option Award Certificate

(NON-QUALIFIED STOCK OPTION)

(Time Vested Award)

Picture 1 [alks20160331ex107103687001.jpg]

 

ID: XXXXXXXX

Connaught House

1 Burlington Rd.

Dublin 4, Ireland

 

 


Chairman and Chief Executive Officer
(Principal Executive Officer)

 

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«ADDRESS_LINE_1»

«ADDRESS_LINE_2»

«ADDRESS_LINE_3»

«CITY»,  «STATE»    «ZIP_CODE»

Option Number:

Plan:

 

 

 

ID:

 

 

Effective «GRANT_DATE», you have been granted a Non-Qualified Stock Option to
buy «SHARES_GRANTED» shares of Alkermes plc. (the “Company”) common stock at
«OPTION_PRICE» per share.

 

Vesting details are available via your Bank of America Merrill Lynch Benefits
Online account. The Non-Qualified Stock Option shall expire on the earlier to
occur of: the 10th anniversary of the date of grant or three months after
termination of your service relationship with the Company (unless otherwise
provided below). 

 

In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the Non-Qualified  Stock Option shall vest and be
exercisable in full on such termination of employment and the period during
which the Non-Qualified Stock Option (to the extent that it is exercisable on
the date of termination of employment) may be exercised shall be three (3) years
following the date of termination of employment by reason of death or permanent
disability, but not beyond the original term of the Non-Qualified Stock
Option.  For the purpose of the terms of this Non-Qualified Stock Option, you
will be deemed to be employed by the Company so long as you remain employed by a
company which continues to be a subsidiary of the Company. 

 

The grant of this Option (as defined in the Plan) does not infer any right to or
expectation of the grant of any Options on the same basis, or at all, in any
future year.  Participation in the Plan shall in no way give rise to any right
on your part to compensation for any claim for loss in relation to the Plan,
including:

 

(a)any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of
employment or the employment relationship);

(b)any exercise of a discretion or a decision taken in relation to an Option or
to the Plan, or any failure to exercise a discretion or take a decision; or

(c)the operation, suspension, termination or amendment of the Plan.

 

By participating in the Plan, you consent to the collection, processing,
transmission and storage by the Company and/or its subsidiaries, in any form
whatsoever, of any data of a professional or personal nature which is necessary
for the purposes of introducing and administering the Plan.  The Company may
share such information with any subsidiary or affiliate, any trustee,
registrars, brokers, other third party administrator or other person who
obtains  or is to obtain control of the Company or acquires the Company, or
undertaking or part-undertaking which employs you, whether within or outside of
the European Economic Area.

 

The foregoing Non-Qualified Stock Option has been granted under and is governed
by the terms and conditions of this Stock Option Award Certificate and the
Alkermes plc Amended and Restated 2008 Stock Option and Incentive Plan (the
“Plan”).

 

 

 

 

____________________________________________

Alkermes plc

______________________

Date

 



--------------------------------------------------------------------------------